Justice White,
with whom Justice Blackmun joins,
dissenting.
These cases present the question whether, following our decision in Caterpillar Inc. v. Williams, 482 U. S. 386 (1987), a state-law cause of action is pre-empted under §301 of the Labor Management Relations Act by a defense based on a collective-bargaining agreement. A state-law cause of action is pre-empted under § 301 if its resolution is “substantially dependent on analysis of a collective-bargaining agreement.” Electrical Workers v. Hechler, 481 U. S. 851, 859, n. 3 (1987). See also Allis-Chalmers Corp. v. Lueck, 471 U. S. 202, 220 (1985).
In the decision below, petitioners based their claims solely on state law, but respondent’s defense invoked the provisions of a collective-bargaining agreement. The Illinois court held that *927petitioners’ state-law claims were pre-empted under § 301 because their resolution was substantially dependent on interpretation of the applicable collective-bargaining agreement. 213 Ill. App. 3d 169, 175-176, 571 N. E. 2d 1215, 1218 (1991). Several Federal Courts of Appeals similarly have held that a court must look to defenses to determine whether a claim requires interpretation of a collective-bargaining agreement. See, e.g., Smith v. Colgate-Palmolive Co., 943 F. 2d 764, 769-771 (CA7 1991); Hanks v. General Motors Corp., 859 F. 2d 67, 70 (CA8 1988).
By contrast, the Court of Appeals for the Third Circuit, relying on our decision in Caterpillar Inc. v. Williams, has held that “in order for there to be section 301 preemption, the plaintiff, in its well-pleaded complaint, must plead an action that requires interpretation of the collective bargaining agreement.” That court accordingly examined the claims presented in the complaint and found no §301 pre-emption. Berda v. CBS Inc., 881 F. 2d 20, 25 (1989). See also McCormick v. AT & T Technologies, Inc., 934 F. 2d 531, 545 (CA4 1991) (en banc) (Phillips, J., dissenting). The Illinois court below expressly rejected the reasoning of Berda.
I would grant certiorari to resolve this conflict.